Opinion by
Keefe, J.
At the trial the plaintiffs testified that they had examined and checked each of the 19 cases of tiles upon arrival and found 1,200 full tiles *276measuring 6 x 6 x % inches and 350 half tiles, and that the tiles so found corresponded with the quantity ordered; that none of the tiles had been removed from the shipment before being received by them, as the 19 cases were completely filled. The inspector who examined the shipment testified that he had received a permit of delivery noting that the shipment contained 1,550 tiles, no mention having been made of half tiles; that he had opened 2 or 3 cases out of the 19 cases, and that they contained tiles measuring 6 x 6 x % inches. From a careful consideration of the record the court was of the opinion that the weight of the evidence established without contradiction that the merchandise contained 1,200 whole tiles and 350 half tiles, having a measurement of 343.9 superficial feet, as claimed by the importers. The collector was therefore directed to make refund accordingly.